NOTE: This order is nonpreceden_tial.

United States Court of Appeals
for the Federal Circuit

MELISSA KENNEDY, AS NEXT FRIEND FOR,
MICHAEL DAN KENNEDY, '
Petitioners-Appellants,

V.

SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-Appellee.

2011-5106

Appea1 from the United States Court of Federal
Claims in case no. 90-VV-10G9, Judge Francis M. Allegra.

ON MOTION

Before RADER, ChiefJudge.
0 R D E R
Melissa Kennedy moves to withdraw the order dis-

missing her appeal for failure to prosecute. The Secretary
of Health and Human Services ("Secretary") opposes.

KENNEDY V. HHS 2

On February 2, 2012, Kennedy’s appeal was dis-
missed for failure to lile the appendix.

Upon consideration thereof,
lT lS ORDERED THATZ

The court’s February 2, 2012 dismissal order will be
vacated, the mandate will be recalled, and the motion will
be granted if Kennedy files an appendix in accordance
with Federal Circuit Rule 30 within 14 days from the date
of this order.

FoR THE CoURT

APR 30 2012 /s/ Jan Horbaly
Date J an Horbaly_
Clerk

cc: Andrew D. Downing, Esq.

Michael P. Milmoe, Esq.
325 u.s.couni:loli§\?=enisa)n

THE FEDEF!!-‘\L C\RCU|T
APR 3 0 2012

JAN HORBA\.V
CLERK